Case 4:20-cr-40123-KES Document 52 Filed 08/25/21 Page 1 of 13 PageID #: 347




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,                             4:20-CR-40123-KES

                    Plaintiff,
                                                ORDER ADOPTING REPORT
       vs.                                     AND RECOMMENDATION AND
                                              DENYING MOTION TO SUPPRESS
TAYN CHRISTIAN REIS,

                    Defendant.


      Defendant, Tayn Reis, is charged with theft of a firearm from a federal

firearms licensee, in violation of 18 U.S.C. §§ 922(u) and 924(i)(1), and

possession of a stolen firearm, in violation of 18 U.S.C. §§ 922(j) and 924(k).

Docket 1. Reis moves to suppress “any and all evidence obtained by the

government during the search of his houses, sheds, and vehicle on September

9, 2020[,] and all evidence obtained during a search of two tablets authorized

on or about November 1, 2020.” Docket 25 at 1. Reis alleges that:

      1. The affidavit in support of the first search warrant contained false
      statements that were essential to the establishment of probable
      cause and that were made knowingly or with reckless disregard for
      truth;
      2. The first and second warrants were fatally lacking in particularity;
      3. The first warrant was not supported by probable cause;
      4. Law enforcement exceeded the scope of the warrants.

Id. (internal citation omitted). The United States resists Reis’s motion to

suppress. Docket 28. The court referred Reis’s motions to Magistrate Judge

Veronica Duffy under 28 U.S.C. § 636(b)(1)(B). After conducting a Franks
Case 4:20-cr-40123-KES Document 52 Filed 08/25/21 Page 2 of 13 PageID #: 348




hearing and considering the evidence, Magistrate Judge Duffy recommends

that Reis’s motion to suppress be denied. Dockets 43. Reis filed objections to

the Report and Recommendation. Docket 48. After a de novo review of the

Report and Recommendation and a review of the record, the court adopts the

Report and Recommendation and denies Reis’s motion to suppress.

                               LEGAL STANDARD

      This court’s review of a magistrate judge’s report and recommendation is

governed by 28 U.S.C. § 636 and Rule 72 of the Federal Rules of Civil

Procedure. The court reviews de novo any objections to the magistrate judge’s

recommendations with respect to dispositive matters that are timely made and

specific. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Because motions to

suppress evidence are considered dispositive matters, a magistrate judge’s

recommendation regarding such a motion is subject to de novo review.

28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S. 667, 673

(1980) (holding that dispositive motions under 28 U.S.C. § 636(b)(1) are subject

to de novo review by the district court). In conducting a de novo review, this

court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see

also United States v. Craft, 30 F.3d 1044, 1045 (8th Cir. 1994).

                                     FACTS

      A full recitation of the facts can be found in Magistrate Judge Duffy’s

Report and Recommendation. Docket 48. Reis does not object to the Report

and Recommendation’s statement of the facts, and the United States did not

                                        2
Case 4:20-cr-40123-KES Document 52 Filed 08/25/21 Page 3 of 13 PageID #: 349




file any objections. The court has conducted a de novo review of the evidence

and incorporates herein the facts as set forth in Magistrate Judge Duffy’s

Report and Recommendation.

                                  DISCUSSION

      Reis objects to the three conclusions in Magistrate Judge Duffy’s Report

and Recommendation: (1) that Deputy Powers’ affidavit satisfies both prongs of

Franks v. Delaware, (2) that the warrant is valid even after severing some

portions for lack of particularity, and (3) that law enforcement did not exceed

the scope of the warrant in this matter. Docket 48 at 2, 7-8.

I.    Validity of the Search Warrant Under Franks

      A.    Legal Standard

      An affidavit in support of an application for a search warrant must be

supported by probable cause. Franks v. Delaware, 438 U.S. 154, 165 (1978).

The affidavit supporting the search warrant is presumed to be valid. Id. at 171.

To prevail on a Franks claim, a defendant must prove by a preponderance of

the evidence: “(1) that a false statement knowingly and intentionally, or with

reckless disregard for the truth, was included in the affidavit; and (2) that the

affidavit’s remaining content is insufficient to establish probable cause.” O’Neil

v. United States, 966 F.3d 764, 771 (8th Cir. 2020). A defendant must identify

which part or parts of the affidavit are false. Franks, 438 U.S. at 171.




                                        3
Case 4:20-cr-40123-KES Document 52 Filed 08/25/21 Page 4 of 13 PageID #: 350




      B.     Whether the Statement Was Made With Reckless Disregard for
             the Truth

      Reis identifies the portion of Deputy Powers’ affidavit that he claims

contains a false statement: “There is a report of a burglary in Minnehaha

County where firearms were taken. It was reported that a dark colored pick up

with Open County Tires was involved in the theft. The pick up at the [Brule

County] residence matches description of the incident in Minnehaha County.”

Docket 26 at 5 (emphasis added). He claims that a “dark colored pick up” was

never reported as part of the Minnehaha County stolen firearms investigation,

and on that basis it was also untrue to state that the vehicle at Reis’s Brule

County residence matched the vehicle description in the Minnehaha County

case. See id.

      Reis asserts that Deputy Powers made false statements in his affidavit

based on a reckless disregard for the truth, and he does not present evidence

that the statements were made knowingly or intentionally. Docket 43 at 18.

Thus, as to the first Franks prong, Magistrate Judge Duffy analyzed only

whether the statement was made with reckless disregard for the truth. Id. The

Report and Recommendation found that Reis did not prove by a preponderance

of the evidence that the statement made by Deputy Powers was made with

reckless disregard for the truth. Id. at 23.

      Whether a statement was made with reckless disregard for the truth is a

question of fact. United States v. Finley, 612 F.3d 998, 1002 (8th Cir. 2010)

(citation omitted). This question turns on “not simply whether the affiant



                                         4
Case 4:20-cr-40123-KES Document 52 Filed 08/25/21 Page 5 of 13 PageID #: 351




acknowledged that what he reported was true, but whether, viewing all of the

evidence, the affiant must have entertained serious doubts as to the truth of

his statements or had obvious reasons to doubt the accuracy of the

information he reported.” Id. (quoting United States v. Clapp, 46 F.3d 795, 801

n.6 (8th Cir. 1995)). Establishing that the false statement was the product of

negligence or innocent mistake is insufficient. United States v. Mayweather,

993 F.3d 1035, 1043 (8th Cir. 2021) (quoting United States v. Williams, 477

F.3d 554, 559 (8th Cir. 2007)).

      Reis enumerates four reasons why Deputy Powers should have known

that the “dark colored pick up” language in the affidavit was false.

      First, Deputy Powers had no information that a dark-colored pickup
      was involved in the theft in Minnehaha County or that it matched
      the vehicle at Reis’ residence. Second, Deputy Powers had reviewed
      a FUSION Center bulletin about the burglary in Sioux Falls and
      none of the information he later included in his affidavit was
      contained in that bulletin. Third, Deputy Powers’ source of
      information about a dark-colored pickup truck came from
      investigation at Kirk Surat’s house just the day prior [to drafting the
      affidavit]. Further, Deputy Powers testified that he had copies of the
      photos he gathered from Mr. Surat on his computer. While he did
      not include this information in his report, he had the evidence easily
      available to refer to while drafting the search warrant affidavit.
      Fourth, Deputy Powers failed to take any measures to verify the
      information he put in his sworn affidavit.

Docket 48 at 3 (internal citations omitted). But whether Deputy Powers should

have known that a particular statement in the affidavit was false is not the test.

The court finds that, at most, these objections raise the possibility that Deputy

Powers may have been negligent in preparing his affidavit.




                                        5
Case 4:20-cr-40123-KES Document 52 Filed 08/25/21 Page 6 of 13 PageID #: 352




      Reis also objects to Magistrate Judge Duffy’s reliance on United States v.

Clapp, 46 F.3d 795 (8th Cir. 1995), and argues that the case is inapposite. Id.

at 4-6. In Clapp, an officer stated in an affidavit that he had “participated in an

interview” of a witness and that the witness did not know the location of certain

real estate proceeds. Id. at 799. In fact, the officer had not participated in the

interview, but he had overheard the interview from up to 20 feet away. Id. at

800. And contrary to the officer’s affidavit, the witness stated that he knew

where the proceeds had been directed. Id. There, the court found that the

officer’s conduct amounted to negligence. Id. at 801. But had the officer

“admitted to having read [the interview] report yet nevertheless included in the

affidavit that [the witness] did not know where the remaining money went,

there might well be grounds for concluding that [the officer] acted with reckless

disregard for the truth.” Id.

      Reis states that Deputy Powers “reviewed multiple pieces of

evidence/information that should have made it obvious that his inclusion of

both the ‘dark colored pick up’ language and his statement that the pickup at

Reis’ residence ‘matche[d] [the] description of the incident in Minnehaha

County’ were false.” Docket 48 at 4 (alterations in original). Here, Deputy

Powers reviewed a report—the FUSION Center bulletin about a theft of firearms

in Minnehaha County—before drafting his affidavit. But the FUSION Center

bulletin did not contain any descriptive information about the vehicle involved

in that incident. Thus, while Deputy Powers’ affidavit included false descriptive

information about the color of the truck allegedly involved in the Minnehaha

                                         6
Case 4:20-cr-40123-KES Document 52 Filed 08/25/21 Page 7 of 13 PageID #: 353




County incident, it was not contradicted by the FUSION Center bulletin. In

other words, nothing in the FUSION Center bulletin would have caused Deputy

Powers to seriously doubt the truth of his statements or have obvious reasons

to doubt the accuracy of the information in his affidavit. See Finley, 612 F.3d

at 1002.

      The Report and Recommendation states that the inclusion of the “dark

colored pick up” language in the affidavit was an “unintended conflation of the

information [Deputy Powers] received from Chief Handel, Mr. Surat’s trail

camera photographs showing a dark-colored pickup’s ingress and egress from

the abandoned farm, and his observations of a dark-colored pickup at Mr. Reis’

mobile home.” Docket 43 at 19. The record supports this conclusion, and the

court adopts the Report and Recommendation as to this issue. See Docket 36

at 28-29. Thus, the court finds that Deputy Powers did not act with a reckless

disregard for the truth when he included in the affidavit the “dark colored

pickup” language or the statement that the vehicles in Brule and Minnehaha

Counties matched.

      C.    Whether the Remaining Content Establishes Probable Cause

      “To be valid under the Fourth Amendment, a search warrant must be

supported by a showing of probable cause.” United States v. Wallace, 550 F.3d

729, 732 (8th Cir. 2008) (quoting United States v. Summage, 481 F.3d 1075,

1077 (8th Cir. 2007)). Probable cause exists when a showing of facts, under the

totality of the circumstances, establishes a fair probability that evidence of a

crime will be found in the place to be searched. United States v. Ortiz-

                                         7
Case 4:20-cr-40123-KES Document 52 Filed 08/25/21 Page 8 of 13 PageID #: 354




Cervantes, 868 F.3d 695, 699 (8th Cir. 2017). “If an affidavit in support of a

search warrant sets forth sufficient facts to lead a prudent person to believe

that there is a fair probability that contraband or evidence of a crime will be

found in a particular place, probable cause to issue the warrant has been

established.” United States v. Hudspeth, 525 F.3d 667, 674 (8th Cir. 2008)

(quoting United States v. Grant, 490 F.3d 627, 631 (8th Cir. 2007)). The issuing

judge’s determination of probable cause “should be paid great deference by

reviewing courts.” Grant, 490 F.3d at 631 (quoting Illinois v. Gates, 462 U.S.

213, 236 (1983) (additional quotation omitted)).

      The Report and Recommendation identified the relevant portion of

Deputy Powers’ affidavit with the false information excised:

      I located Reis at his residence . . . . Reis also has a dark colored
      Pickup parked at the residence. . . . There is a report of a burglary
      in Minnehaha County where firearms were taken. It was reported
      that a [vehicle] with Open Country Tires was involved in the theft.
      The pick up at the residence matches description of the incident in
      Minnehaha County.

Docket 43 at 25. Reis objects to this version with omissions and argues that

the last sentence should also be omitted because it relies on the “dark colored

pickup” language. Docket 48 at 6. While the last sentence appears to rely in

part on the “dark colored pickup” language, it also relies on the undisputed

statement that the vehicle at Reis’s house in Brule County and the vehicle in

the Minnehaha County firearms theft both had Open Country Tires. Thus,

Reis’s objection is overruled, and the court now analyzes the affidavit as a

whole but with the omissions as noted above and in the Report and

Recommendation.
                                        8
Case 4:20-cr-40123-KES Document 52 Filed 08/25/21 Page 9 of 13 PageID #: 355




      Reis’s objection to the Magistrate Judge’s finding of probable cause, even

when omitting the false statement, focuses on just one paragraph of the

affidavit. But the court must look at the whole affidavit, excluding the false

statement, to determine if “under the totality of the circumstances, [the

affidavit establishes] a fair probability that evidence of a crime will be found in

the place to be searched.” Ortiz-Cervantes, 868 F.3d at 699.

      Here, the affidavit identifies facts establishing a fair probability of Reis’s

involvement with multiple thefts in Brule, Minnehaha, and Lincoln Counties.

As to the specific portion of the affidavit challenged by Reis, the court finds that

it is not simply the Open County Tires that links Reis’s truck in Brule County

with the vehicle allegedly associated with the firearm theft in Minnehaha

County. The affidavit also states that one of the trailers found in connection

with Reis in Brule County had been reported as stolen from Lincoln County,

the county immediately south of Minnehaha. Docket 26-2 at 1. These facts

taken together established a fair probability of finding evidence of the

Minnehaha County firearm theft on Reis’s property. Thus, the court finds that

the affidavit establishes probable cause to issue a search warrant, and Reis has

failed to prove a violation under Franks by a preponderance of the evidence.

II.   Whether the Warrant Lacks Particularity

      The Report and Recommendation concludes that “the ‘any items that are

stolen’ clause [in the search warrant] violates the Fourth Amendment because

it is insufficiently particular.” Docket 43 at 35. Reis agrees with this




                                         9
Case 4:20-cr-40123-KES Document 52 Filed 08/25/21 Page 10 of 13 PageID #: 356




conclusion. Docket 48 at 7. After a de novo review of the record, the court

agrees and adopts this portion of the Report and Recommendation.

       Reis, though, objects to the Magistrate Judge’s finding that the

insufficiently particular part of the warrant is severable from the remainder of

the warrant. Id. When the phrase “any items that are stolen” is excluded, the

search warrant permitted law enforcement to search for “drugs, cell phones,

floor tile, power tools, fishing equipment, [and] Firearms.” Docket 26-3 at 1.

Reis argues that the “any items that are stolen” phrase “is so broad that it

swallows the other portions of the warrant.” Docket 48 at 7. But Reis does not

identify any binding authority that would invalidate an entire search warrant

based on lack of particularity in just one portion. Reis’s argument ignores

Eighth Circuit precedent that allows sufficiently particular portions of a

warrant to be severed from those that are insufficiently particular. United

States v. Fitzgerald, 724 F.2d 633, 635-36 (8th Cir. 1983) (en banc); see also

United States v. Timely, 443 F.3d 615, 622 (8th Cir. 2006). Thus, the court

finds that the phrase “any items that are stolen” is severable from the

remaining portions of the search warrant. And without further objection, the

court adopts the Report and Recommendation’s conclusion that the severed

and sufficiently particular portions of the search warrant are valid.

III.   Whether Law Enforcement Exceeded the Scope of the Warrant

       The Report and Recommendation found that law enforcement did not

exceed the scope of the warrant when they searched the shed adjacent to Reis’s

trailer house. Docket 43 at 39. The Magistrate Judge found that the shed was

                                        10
Case 4:20-cr-40123-KES Document 52 Filed 08/25/21 Page 11 of 13 PageID #: 357




not “noticeably separate from the trailer home and [] it was within the yard of

the trailer home.” Id. Reis objects and argues that the shed “was separate from

his trailer home,” “was not specifically listed on the affidavit[,]” and “was a

separate structure that was not within the curtilage of the home.” Docket 48 at

8.

      “[W]hen a warrant specifically mentions certain structures, it authorizes

a search of these structures, and, by implication, any other . . . structures . . .

not noticeably separate from them.” United States v. Mazzulla, 932 F.3d 1091,

1099 (8th Cir. 2019) (internal quotation marks omitted) (quoting United States

v. Pennington, 287 F.3d 739, 744-45 (8th Cir. 2002)). A structure beyond a

home’s curtilage, fence or “other boundary demarcations” is “noticeably

separate.” Id.

      Reis points out that Deputy Powers and Officer Reimer had differing

rationales as to why they believed they could search the shed. Docket 48 at

8-9. But an officer’s “subjective intent” or belief “is irrelevant to the question of

whether her or his conduct violated a constitutional right by exceeding the

scope of the warrant.” McClendon v. Story Cnty. Sheriff’s Office, 403 F.3d 510,

515 (8th Cir. 2005); see also United States v. Dunn, 480 U.S. 294, 305 (1987)

(Scalia, J., concurring in part) (noting that the officers’ perceptions of whether

the barn was part of the curtilage was irrelevant).

      Here, although the shed was not listed on the warrant, it was adjacent to

the trailer home that was listed on the warrant. Docket 43 at 38-39. The two

structures were three feet apart and were connected by electrical cables and

                                         11
Case 4:20-cr-40123-KES Document 52 Filed 08/25/21 Page 12 of 13 PageID #: 358




other utilities. Id. at 38. The court finds that the two structures were not

noticeably separate. Thus, law enforcement did not exceed the scope of the

warrant when they searched the shed adjacent to the trailer house.

      In Reis’s brief in support of his motion to suppress, he argues that law

enforcement exceeded the scope of the warrant when they seized two tablets

belonging to Reis. Docket 26 at 16. Law enforcement then obtained a search

warrant to search the tablets. Id. The Report and Recommendation noted that

“the results of any searches of the tablets are yet unknown” and “[t]he

government has represented that it will not seek admission of any evidence

from searches of the tablets.” Docket 43 at 36. Reis objects only as to the

search of the shed. Thus, the court adopts the Report and Recommendation’s

conclusion and denies the motion to suppress as to the search of the tablets.

                                  CONCLUSION

      Reis has failed to establish by a preponderance of the evidence that

Deputy Powers’s affidavit contains statements made with reckless disregard for

the truth. Even when the false statements are excluded, the affidavit

establishes probable cause. Although some parts of the search warrant are

insufficiently particular, those parts are properly severed and the remainder of

the warrant is valid. And law enforcement did not exceed the scope of the

warrant when they searched a shed adjacent to Reis’s trailer house. Thus, it is




                                        12
Case 4:20-cr-40123-KES Document 52 Filed 08/25/21 Page 13 of 13 PageID #: 359




      ORDERED that the report and recommendation (Docket 43) is adopted in

full, and Reis’s motion to suppress (Docket 25) is denied.

      Dated August 25, 2021.

                                     BY THE COURT:

                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                       13
